DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Election/Restrictions
Claims 13-18 are allowable. The restriction requirement between an assembly (claims 1-12) and an assembly (claims 13-18), as set forth in the Office action mailed on 7/26/21, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 7/26/21 is withdrawn.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
The examiner notes that because an election was made without traverse and the claims are not eligible for a rejoinder, claims 1-12 are cancelled by examiner’s amendment (see below) in accordance with MPEP 821.04

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claim 1 (cancelled)
Claim 2 (cancelled)
Claim 3 (cancelled)
Claim 4 (cancelled)
Claim 5 (cancelled)
Claim 6 (cancelled)
Claim 7 (cancelled)
Claim 8 (cancelled)
Claim 9 (cancelled)
Claim 10 (cancelled)
Claim 11 (cancelled)
	Claim 12 (cancelled)

	Claim 13 (currently amended)
An assembly for analyzing a sample on a substrate, comprising: a microchamber body having a chamber formed therein; a dispensing cavity to supply a reagent to the chamber; a substrate support structure configured to support the substrate such that a surface of the substrate to which the sample is coupled faces the chamber when the substrate is mounted to the substrate support structure; a manifold body with an air intake port and a liquid intake port; 3Application No. 16/827,294Docket No.: 008821.00005\US a plurality of air nozzles fluidly connected to the air intake port; a plurality of liquid nozzles fluidly connected to the liquid intake port; and the manifold body being configured to be movable vertically and laterally with respect to the substrate support structure; wherein the manifold body is configured for lateral movement across lengthwise of the microchamber body; and the manifold body is configured for vertical lengthwise movement of a 90 degree vertical planar mounted substrate disengaged from [[said ]]the microchamber body; wherein the microchamber body is mounted to a base plate, and a heat sink is attached to the base plate and disposed opposite of the microchamber body.

Allowable Subject Matter
Claims 13-18 are allowed.

				Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or suggest wherein the manifold body is configured for lateral movement across lengthwise of the microchamber; and the manifold body is configured for vertical lengthwise movement of a 90 degree vertical planar mounted substrate disengaged from said microchamber; wherein the microchamber body is mounted to a base plate, and a heat sink is attached to the base plate and disposed opposite of the microchamber body.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE BRAZIN whose telephone number is (571)270-1457. The examiner can normally be reached M-F 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JB/
/Benjamin R Whatley/Primary Examiner, Art Unit 1798